In a proceeding pursuant to CPLR article 78 to review a determination of the Sag Harbor Union Free School District dated May 24, 1993, which awarded a transportation contract to King & Thomas-son Bus, Inc., the Sag Harbor Union Free School District appeals from (1) a judgment of the Supreme Court, Suffolk County (Seidell, J.), dated September 1, 1993, which voided the transportation contract awarded to King & Thomasson Bus, Inc., and remitted the matter to the Sag Harbor Union Free School District for further proceedings, and (2) an order of the same court, dated November 16, 1993, which denied the motion to renew by the Sag Harbor Union Free School District and directed it to award the transportation contract to the petitioner.
Ordered that the appeal from the judgment is dismissed, as the judgment was superseded by the order dated November 16, 1993; and it is further,
Ordered that the appeal from the order is dismissed as academic, without costs or disbursements.
As the contract period which is the subject of this litigation has expired and the contract has been performed, any determination by this Court will not affect the rights of the parties with respect to the contract. We find that the matter does not warrant invoking an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714), and dismiss the appeal as academic. Balletta, J. P., Copertino, Altman and Goldstein, JJ., concur.